Citation Nr: 0923255	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-26 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as secondary to his service-connected 
left leg shell fragment wound residuals.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction has since been 
transferred to the RO in Nashville, Tennessee.

By way of background, the Veteran's claim was remanded by the 
Board for the issuance of a statement of the case (SOC) in 
June 2004.  After the RO issued the SOC, the Veteran timely 
perfected an appeal to the Board, and therefore the claim has 
been returned to the Board for a review of its merits.

Furthermore, with regard to the issues of entitlement for 
service connection for a lower back disability and a total 
disability rating based on individual unemployability which 
were also addressed in the remand portion of the Board's June 
2004 decision, the benefits sought have been granted in full, 
and therefore those issues are no longer before the Board.
  

FINDING OF FACT

While a VA medical opinion fails to relate the Veteran's 
cervical spine disability directly to service, a private 
medical opinion relates the Veteran's cervical spine 
disability to his service-connected left leg shell fragment 
wound residuals.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disability have been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3. 310(a) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).  Because this decision 
constitutes a complete grant of the benefit sought on appeal, 
no further discussion of the notice and assistance duties is 
necessary.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

The evidence of record reflects that the Veteran is currently 
diagnosed with a cervical spine disability; thus, the 
relevant inquiry is whether his disability is related to 
service.

Turning first to the issue of direct service connection, the 
evidence of record fails to link the Veteran's current 
disability directly to service.  The Veteran's post-service 
treatment records and submitted statements reflect that his 
reports of longstanding neck pain that he attributes to an 
in-service neck injury during a parachute jump. However, the 
Veteran's service treatment records do not reflect that he 
reported any neck injuries or neck pain while in service, and 
his separation physical examination report notes no neck 
abnormalities.  

Furthermore, the first post-service cervical spinal treatment 
of record is in November 1999, approximately 29 years after 
the Veteran's discharge from service.  The Board notes that 
the absence of medical treatment for a claimed condition for 
many years after service preponderates against a finding of 
direct service connection.  See Maxon v. West, 12 Vet. App. 
453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

Finally, a September 2001 VA examination report addresses the 
etiology of the Veteran's cervical spine disability.  The 
examiner opined that the Veteran's development of cervical 
spine spondylosis was unrelated to his reported parachute 
jump injury while in service and that his development of a 
cervical spine disability after his reported in-service 
injury was merely coincidental.  

The Board notes that while the Veteran believes that his 
current cervical spine disability is related to this in-
service injury, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As such, the Veteran's opinion 
is insufficient to provide the requisite nexus between his 
back disability and an event in service, and the only medical 
opinion of record addressing the issue of direct service 
connection found that the Veteran's current disability was 
not related to his reported in-service injury. 

Given the evidence outlined above, a basis for granting 
direct service connection for a cervical spine disability has 
not been presented.

Turning next to the issue of secondary service connection, in 
submitted statements the Veteran and his representative 
assert that the Veteran's cervical spine disability is 
secondary to his service-connected left leg shell fragment 
wound residuals.   A letter from the Veteran's private 
treating physician dated in May 2002 states that in the 
physician's medical opinion, the Veteran's chronic neck and 
back pain were certainly aggravated by his service-connected 
left leg wound and are as "likely as not" a direct result 
of his left leg wound.  In support of this opinion, the 
physician stated that the Veteran's left leg disability 
placed additional stress to the Veteran's lower left 
extremity, back, and neck.  The Board finds that this medical 
opinion linking the Veteran's cervical spine disability to 
his service-connected left leg disability is consistent with 
the evidence of record, which includes the Veteran's 
complaints of long-standing cervical spinal pain since 
service.  Additionally, a review of the claims file reflects 
that this physician specialized in rehabilitation medicine 
and pain management and had treated the Veteran for several 
years prior to rendering this opinion.  Accordingly, given 
this positive medical nexus opinion, and in the absence of 
any contradictory medical opinion or evidence, the Board 
finds that service connection is justified.

Based on the evidence of record, secondary service connection 
is warranted, and the Veteran's appeal is therefore granted.


ORDER

Service connection for a cervical spine disability is 
granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


